DETAILED ACTION
Claims 1 - 20 have been presented for examination. 
This office action is in response to submission of the application on 12/15/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 19, it recites “a Born-approximation” in “wherein updating the model comprises a Born-approximation based implementation of tomographically enhanced full wave-field inversion”.  The term is indefinite since it refers to an object that is variable (i.e. any algorithm comprising a “Born-approximation”, currently existing and/or developed in the future).  Indeed, the recited “a Born-approximation” is further indefinite because neither the claim nor the disclosure provided a precise definition of which approximations comprise “a Born-approximation”.  The limitation is interpreted for the prior art search as encompassing an approximation which uses a linearized Earth model.

Claim Objections
Claim 16 is objected to because of the following informalities:  there appears to be a typographical error in “image generating by”, which is interpreted as “image generated by” for the prior art search.  Appropriate correction is required.

Claims 17 – 18 are objected to based on their dependence on claim 16.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

Independent claim 1 recites a statutory category (i.e. a process) method, comprising: computing, using a subsurface property model, an objective function measuring misfit between model-simulated data and measured geophysical data; computing a search direction in order to update the model; partitioning the search direction; performing multiple line searches for the partitioned search direction in order to generate respective line search constants; and updating the model using the partitioned search direction and the respective line search constants.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical calculations (see MPEP 2106.04(a)(2)(I)(C)).  For example, the “computing”, “partitioning”, “performing” and “updating” amounts to numerically calculating an update to a subsurface property model, and then applying said update.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: that the method is computer-implemented; and that the computing steps are using at least one computer.  The “at least one computer” are recited at a high-level of generality such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “at least one computer” amount to no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  For at least these reasons, the claim is not patent eligible.

Dependent claim 2 – 20 recite(s) the same statutory category as the parent claim(s), and further recite(s): wherein the search direction comprises a gradient in claim 2; wherein the model is updated using least squares reverse time migration in claim 3; and wherein partitioning the search direction comprises: introducing a 3D partition of unity in image space; generating masks corresponding to the 3D partition of unity; partitioning the gradient using the masks in claim 4; wherein generating masks corresponding to the 3D partition of unity comprises M1 to Mn, where n is greater than 1; and wherein partitioning the gradient (Grad) using the masks comprises splitting the gradient via the masks to generate M1Grad to MnGrad in claim 5;  and wherein the respective line search constants generated by the multiple line searches comprise alpha_1 to alpha_n; and wherein the model update comprises Am= alpha_1M1Grad to alpha_nMnGrad in claim 6; wherein the respective line search constants are selected independently of one another in claim 7; wherein the respective line search constants are selected at least partly dependently on one another in claim 8; wherein at least some of the respective line search constants are smoothed based on other line search constants in proximity thereto in claim 9; wherein a first set of masks are used to partition the gradient; wherein a second set of masks are used to perform the multiple line searches; and wherein the first set of masks is different from the second set of masks in claim 10; wherein the second set of masks are wider than the first set of masks in claim 11; wherein the second set of masks includes an entirety of the first set of masks and additional area in claim 12; wherein a same set of masks are used to partition the gradient and to perform the multiple line searches in claim 13; wherein partitioning the search direction is based on at least one of spatial frequency or masks in claim 14; further comprising dynamically determining a number of partitions for the search direction; and wherein partitioning the search direction is in the number of partitions in claim 15; wherein dynamically determining the number of partitions for the search direction is based on analysis of a number of events in an image generating by the model in claim 16; wherein the model is updated iteratively; and wherein the number of partitions for the search direction remains constant for the iterations of the model in claim 17; wherein the model is updated iteratively; and wherein the number of partitions for the search direction changes for the iterations of the model in claim 18; wherein updating the model comprises a Born-approximation based implementation of tomographically enhanced full wave-field inversion in claim 19; wherein a full wave-field inversion (FWI) operation comprises a first inversion and a second inversion; wherein the first inversion includes a linear objective function; wherein the second inversion includes a non-linear objective function; wherein partitioning the search direction and performing multiple line searches for the partitioned search direction is performed for the linear objective function; and wherein a single line search for an unpartitioned search direction is performed for the non-linear objective function in claim 20.  The recited “comprises a gradient”, “using least squares reverse time migration”, “introducing a 3D partition of unity”, “generating masks”, “partitioning the gradient using”, “generating masks corresponding to the 3D partition of unity comprises”, “wherein partitioning the gradient (Grad) using the masks comprises”, “respective line search constants generated by the multiple line searches comprise”, “model update comprises”, “respective line search constants are selected”, “respective line search constants are selected”, “respective line search constants are smoothed”, “first set of masks are used”, “second set of masks are used”, “second set of masks are wider”, “second set of masks includes”, “same set of masks are used”, “partitioning the search direction is based on”, “dynamically determining a number of partitions”, “dynamically determining the number of partitions for the search direction is based on”, “model is updated iteratively”, “updating the model comprises a Born-approximation” and “full wave-field inversion (FWI) operation comprises a first inversion and a second inversion” amount to steps that further limit the parent claim abstract idea steps in a manner which does not change their mathematical character.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any limitations.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are not further recited limitations.  For at least these reasons, the claim(s) are not patent eligible.

Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating allowable subject matter:
None of the prior art of record taken individually or in combination discloses the claim 4 method comprising: “wherein partitioning the search direction comprises: introducing a 3D partition of unity in image space; generating masks corresponding to the 3D partition of unity; and partitioning the gradient using the masks”, in combination with the remaining elements and features of the claim. It is for these reasons that the applicant’s invention defines over the prior art of record.

Spillane. N. “An Adaptive Multipreconditioned Conjugate Gradient Algorithm” teaches decomposing a problem into subdomains, and then solving within each subdomain, and using diagonal matrices that form a partition of unity for the preconditioner.  However does not appear to explicitly disclose using the partition of unity to partition a gradient/search-direction.

Ihlenburg, F. “Finite Element Analysis of Acoustic Scattering” teaches a partition of unity can be applied for Helmholtz equation (i.e. analogous to seismic wave equation).  However does not appear to explicitly disclose using the partition of unity to partition a gradient/search-direction.

Melenk, J. “ON GENERALIZED FINITE ELEMENT METHODS” teaches constructing a partition of unity which has given local properties.  However does not appear to explicitly disclose using the partition of unity to partition a gradient/search-direction.

Tang, Y. “IMAGING AND VELOCITY ANALYSIS BY TARGET-ORIENTED WAVEFIELD INVERSION” teaches a mask operator applied to a gradient to prevent updating velocities in certain regions, and teaches multiple search directions, and teaches performing an least-squares migration inversion in a specific area.  However does not appear to explicitly disclose partitioning the search direction, and does not appear to explicitly disclose using a partition of unity to partition a gradient/search-direction.

Zargham et al. “Accelerated Dual Descent for Network Flow Optimization” teaches a distributed line search algorithm.  However does not appear to explicitly disclose partitioning the search direction, and does not appear to explicitly disclose using a partition of unity to partition a gradient/search-direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 14 – 15, 17 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2013/0311149) (henceforth “Tang (149)”) in view of a different embodiment in Tang et al. (US 2013/0311149) (henceforth “Tang (149, dual-direction)”).  Tang (149) and Tang (149, dual direction) are analogous art because they solve the same problem of inverting seismic data, and because they are in the same field of subsurface simulation.

With regard to claim 1, Tang (149) teaches a computer-implemented method comprising: computing, using at least one computer and a subsurface property model, an objective function measuring misfit between model-simulated data and measured geophysical data; (Tang (149) Paragraph 5 and Figure 11 seismic data is inverted using a data residual (objective function measuring misift) “In one embodiment, with reference to the flowchart of FIG. 10, the invention is a computer-implemented method for updating a physical properties model 102 of a subsurface region in iterative inversion of seismic data 101 using a gradient of a cost function that compares the seismic data to model-simulated data.” 
    PNG
    media_image1.png
    197
    556
    media_image1.png
    Greyscale
, and Paragraph 19 “FIG. 11 is a flowchart showing the embodiment of FIG. 10 and also showing how the decomposed gradient components are obtained by cross-correlating the decomposed forward propagated source wavefield with the decomposed backward propagated data residual;”)

	Tang (149) does not appear to disclose in the same embodiment: computing, using the at least one computer, a search direction in order to update the model; partitioning the search direction; performing multiple line searches for the partitioned search direction in order to generate respective line search constants; and updating the model using the partitioned search direction and the respective line search constants.

	However Tang (149, dual-direction) discloses:
computing, using the at least one computer, a search direction in order to update the model; partitioning the search direction; performing multiple line searches for the partitioned search direction in order to generate respective line search constants; and updating the model using the partitioned search direction and the respective line search constants. (Tang (149) Paragraph 37 the scaling factors alpha and beta (generate respective line search constants) are computed and used to update the model (updating the model using the respective line search constants) using two different gradients (partitioning the search updating the model using the partitioned search direction) 
    PNG
    media_image2.png
    171
    425
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    432
    428
    media_image3.png
    Greyscale
)
It would have been obvious to one of ordinary skill in the art to combine the seismic inversion disclosed by Tang (149) with the dual search-direction model update disclosed by Tang (149, dual-direction).  One of ordinary skill in the art would have been motivated to make this modification in order to improve the computing of the search direction (Tang (149, dual-direction) Paragraph 32 “These processed gradients are then recombined to form a new gradient to improve the long wavelength updates of the gradient.”)

With regard to claim 2, Tang (149) in view of Tang (149, dual-direction) teaches all the elements of the parent claim 1, and further teaches:
wherein the search direction comprises a gradient. (Tang (149, dual-direction) Paragraph 37)
It would have been obvious to one of ordinary skill in the art to combine the seismic inversion disclosed by Tang (149) with the dual search-direction model update disclosed by Tang (149, dual-direction).  One of ordinary skill in the art would have been motivated to make this modification in order to improve the computing of the search direction (Tang (149, dual-direction) Paragraph 32 “These processed gradients are then recombined to form a new gradient to improve the long wavelength updates of the gradient.”)

With regard to claim 14, Tang (149) in view Tang (149, dual-direction) teaches all the elements of the parent claim 1, and further teaches:
wherein partitioning the search direction is based on at least one of spatial frequency or masks. (Tang (149) Paragraph 45 “Additionally, it is possible to perform an approximate separation of the gradient into the tomographic and migration components through (for example) wave-number filtering directly, without first splitting the wavefield into different components. In the latter case, one could apply a band-pass filter directly to the gradient to separate the predominantly low-wavenumber part (tomographic kernel) from the high-wavenumber part (migration kernel).”)

With regard to claim 15, Tang (149) in view of Tang (149, dual-direction) teaches all the elements of the parent claim 1, and further teaches 
dynamically determining a number of partitions for the search direction; and wherein partitioning the search direction is in the number of partitions (Tang (149) Paragraph 45 and Figure 13 the gradient can be partitioned according to direction and/or wavenumber (dynamically determine number of partitions) “While the previous derivation is given using the decomposition of the wavefields into only up- and down-going directions, it should be noted that the method can be generally applied to the cases where the wavefields are decomposed into many different directions.  This results in the gradient to be separated into many different components … In the latter case, one could apply a band-pass filter directly to the gradient to separate the predominantly low-wavenumber part (tomographic kernel) from the high-wavenumber part (migration kernel). This embodiment of the present invention is summarized in the flowchart of FIG. 13.”)

With regard to claim 17, Tang (149) in view of Tang (149, dual-direction) teaches all the elements of the parent claim 16, and further teaches: 
wherein the model is updated iteratively; and (Tang (149) Figure 11 the updated subsurface model is used to computer another data residual in a closed loop manner)
wherein the number of partitions for the search direction remains constant for the iterations of the model. (Tang (149) the gradient can be partitioned according to direction and/or wavenumber any desired number of times (number of partitions for the search direction remain constant))

With regard to claim 18, Tang (149) in view of Tang (149, dual-direction) teaches all the elements of the parent claim 16, and further teaches:
wherein the model is updated iteratively; and (Tang (149) Figure 11 the updated subsurface model is used to computer another data residual in a closed loop manner)
wherein the number of partitions for the search direction changes for the iterations of the model. (Tang (149) the gradient can be partitioned according to direction and/or wavenumber any desired number of times, which amounts to merely repeating the partitioning actions to produce an predictable result (number of partitions for the search direction changes for iterations))

With regard to claim 20, Tang (149) in view of Tang (149, dual-direction) teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: wherein a full wave-field inversion (FWI) operation comprises a first inversion and a second inversion; wherein the first inversion includes a linear objective function; wherein the second inversion includes a non-linear objective function; wherein partitioning the search direction and performing multiple line searches for the partitioned search direction is performed for the linear objective function; and wherein a single line search for an unpartitioned search direction is performed for the non-linear objective function.
wherein a full wave-field inversion (FWI) operation comprises (Tang (149, dual-direction) “Accordingly, in one embodiment, the present inventive method decomposes the FWI gradient into the tomographic and migration components, and then applies different processing to these two components.”)
a first inversion and a second inversion; wherein the first inversion includes a linear objective function; wherein the second inversion includes a non-linear objective function; wherein partitioning the search direction and performing multiple line searches for the partitioned search direction is performed for the linear objective function; and wherein a single line search for an unpartitioned search direction is performed for the non-linear objective function. (Tang (149, dual-direction) Paragraph 36 - 37 the line search constants for each partition are optimized for each partition using a linear matrix (first inversion includes a linear objective function, and partitioning the search direction and performing multiple line searches for the partitioned search direction is performed for the linear objective function), which are used together to update a model having a quadratic objective function (second inversion include a non-linear objective function, and a single line search for an unpartitioned search direction is performed for the non-linear objective function) “Once the search direction is determined, any line-search algorithm can be used to find the optimal step length for model updating. We may calculate the step length based on a quadratic approximation of the objective function (Mora 1987).” 
    PNG
    media_image4.png
    360
    348
    media_image4.png
    Greyscale
)
It would have been obvious to one of ordinary skill in the art to combine the seismic inversion disclosed by Tang (149) with the dual search-direction model update disclosed by Tang (149, dual-direction).  One of ordinary skill in the art would have been motivated to make this modification in order to improve the computing of the search direction (Tang (149, dual-direction) Paragraph 32 “These processed gradients are then recombined to form a new gradient to improve the long wavelength updates of the gradient.”)

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (149) in view of Tang (149, dual-direction), and further in view of Bai et al. (US 2021/0215824) (henceforth “Bai (824)”).  Tang (149), Tang (149, dual direction), and Bai (824) are analogous art because they solve the same problem of inverting seismic data, and because they are in the same field of subsurface simulation.

With regard to claim 3, Tang (149) in view of Tang (149, dual-direction) teaches all the elements of the parent claim 2, and does not appear to explicitly disclose: wherein the model is updated using least squares reverse time migration.

However Bai (824) teaches:
wherein the model is updated using least squares reverse time migration. (Bai (824) Paragraph 9 “Embodiments of the invention implement the new LSM scheme through a seismic migration technique such as, RTM.”)
It would have been obvious to one of ordinary skill in the art to combine the seismic inversion disclosed by Tang (149) in view of Tang (149, dual-direction) with the LSM in combination with RTM implementation disclosed by Bai (824).  One of ordinary skill in the art would have been motivated to make this modification in order to implement a desired least-square migration scheme (Bai (824) Paragraph 9).

With regard to claim 19, Tang (149) in view of Tang (149, dual-direction) teaches all the elements of the parent claim 1, and further teaches:
wherein updating the model comprises tomographically enhanced full wave-field inversion. (Tang (149) Paragraph 32 “Accordingly, in one embodiment, the present inventive method decomposes the FWI gradient into the tomographic and migration components, and then applies different processing to these two components.”)

Tang (149) in view of Tang (149, dual-direction) does not appear to explicitly disclose: wherein updating the model comprises a Born-approximation based implementation of tomographically enhanced full wave-field inversion.

However Bai (824) teaches:
wherein updating a model comprises a Born-approximation based implementation of wave-field inversion. (Bai (824) Paragraph 28 “Data-domain LSM generates synthetic data from a reflectivity model by a linearized Born operator and finds an optimal model so that the synthetic data from the model fits field seismic data in a least-squares sense”)
It would have been obvious to one of ordinary skill in the art to combine the seismic inversion disclosed by Tang (149) in view of Tang (149, dual-direction) with the LSM in combination with RTM implementation disclosed by Bai (824).  One of ordinary skill in the art would have been motivated to make this modification in order to implement a desired least-square migration scheme (Bai (824) Paragraph 9).

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (149) in view of Tang (149, dual-direction), and further in view of Tang, Y. “IMAGING AND VELOCITY ANALYSIS BY TARGET-ORIENTED WAVEFIELD INVERSION” (henceforth “Tang (Thesis)”).  Tang (149), Tang (149, dual direction), and Tang (Thesis) are analogous art because they solve the same problem of inverting seismic data, and because they are in the same field of subsurface simulation.

With regard to claim 16, Tang (149) in view of Tang (149, dual-direction) teaches all the elements of the parent claim 15, and does not appear to explicitly disclose: wherein dynamically determining the number of partitions for the search direction is based on analysis of a number of events in an image generating by the model.

However Tang (Thesis) teaches:
wherein dynamically determining the number of partitions for the search direction is based on analysis of a number of events in an image generating by the model. (Tang (Thesis) Page 117 and Figure 4.14 specific regions can be masked out from the gradient updates as desired (dynamically determining number of partitions based on number of events) 
    PNG
    media_image5.png
    321
    529
    media_image5.png
    Greyscale
, and Figure 1.1 subsalt regions can produce undesired effects in the image (in an image generating by the model) 
    PNG
    media_image6.png
    327
    498
    media_image6.png
    Greyscale
)
It would have been obvious to one of ordinary skill in the art to combine the seismic inversion disclosed by Tang (149) in view of Tang (149, dual-direction) with the masking of the gradient in desired regions disclosed by Tang (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to improve prevent the modeling from updating in specific regions and thereby improve the inversion results (Tang (Thesis) Page 117 and Figure 4.14).

Examiner General Comments
With regard to the prior art rejection(s), any cited portion of the relied upon reference(s), either to specific areas or as direct language, is intended to be interpreted in the context of the reference(s) as a whole, as would be understood by one of ordinary skill in the art.  Therefore the lack of a citation to other portions which inform the interpretation of the cited portions, is in no way intended to exclude said other portions.  Any direct language, as shown with quotation marks, is intended solely to further point out the teachings provided to one of ordinary skill in the art, and is in no way intended to limit the relied upon teachings to only the quoted portions existing in a vacuum.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148